Citation Nr: 1115975	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-38 874	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 for navicular fracture, right wrist.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in July 2008.  


FINDINGS OF FACT

1.  On October 28, 2010, the Board issued a decision addressing the issue of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 for navicular fracture, right wrist.  

2.  In November 2010, the Board was notified that the Veteran died in August 2010, prior to issuance of the October 28, 2010, decision.  


CONCLUSION OF LAW

Due to the death of the appellant in August 2010, prior to the issuance of the October 28, 2010, decision, the Board had no jurisdiction to adjudicate the merits of the claim, and the October 28, 2010, and there is no longer an issue over which the Board has jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904, 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 28, 2010 decision, the Board issued a merits decision on the issue of entitlement to an extraschedular rating of 10 percent for his right wrist navicular fracture.  However, in November 2010, the Board was notified by the Veteran's representative that the Veteran died in August 2010.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the Veteran died before the Board decided the claim on October 28, 2010, the Board had no jurisdiction to adjudicate his claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  Accordingly, the Board must vacate its October 28, 2010 decision.  See 38 C.F.R. § 20.904.

Further, because the Veteran died during the pendency of the appeal and because his claim does not survive his death, the merits of the appeal have become moot and must be dismissed for lack of jurisdiction.  See Zevalkink, supra; 38 C.F.R. § 20.904, 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER OF VACATUR AND DISMISSAL

The October 28, 2010, Board decision addressing the issue of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 for navicular fracture, right wrist, is vacated and the underlying appeal is dismissed.   



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


